MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                    Oct 22 2020, 8:24 am
court except for the purpose of establishing
                                                                                  CLERK
the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                 Court of Appeals
estoppel, or the law of the case.                                                  and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ernest P. Galos                                          Curtis T. Hill, Jr.
South Bend, Indiana                                      Attorney General of Indiana
                                                         Marjorie Lawyer-Smith
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Koyhan Iesha Smith,                                      October 22, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-663
        v.                                               Appeal from the St. Joseph
                                                         Superior Court
State of Indiana,                                        The Honorable Keith C. Doi,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         71D08-1908-CM-2913



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020                       Page 1 of 9
[1]   Koyhan Iesha Smith appeals her conviction for invasion of privacy as a class A

      misdemeanor and claims the evidence is insufficient to support her conviction.

      We reverse.


                                      Facts and Procedural History

[2]   On December 8, 2016, the trial court issued a no contact order under cause

      number 71D01-1608-F5-164 (“Cause No. 164”) which ordered that Smith have

      “no contact” with Terrance Cannon “in person, by telephone or letter, through

      an intermediary, or in any other way, directly or indirectly” and that she not

      visit his address or “wherever [she] knows him[] to be located.” State’s Exhibit

      1-a. The order remained in effect during her executed sentence and until her

      probation was terminated. The chronological case summary (“CCS”) for

      Cause No. 164 contains entries dated December 8, 2016, stating Smith had pled

      guilty to battery resulting in moderate bodily injury and the court sentenced her

      to two years with one year suspended and ordered that the non-suspended

      sentence be served on community corrections and that she be placed on

      probation for one year. A petition to revoke was filed in August 2017, status

      hearings were held in October and November 2017 and February and April

      2018, and an evidentiary hearing was held in May 2018. The CCS contains

      entries on June 5, 2018, stating the court had accepted Smith’s admission to the

      violation of her probation and ordered that she continue on probation and

      comply with all of its terms and conditions. The CCS also contains entries

      stating a petition to revoke was filed in July 2018, that a hearing on violation of

      probation scheduled for December 19, 2018, was cancelled because there was

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 2 of 9
      an agreed resolution, a sentencing hearing was held on January 8, 2019, and

      Smith was continued on probation under the same terms and conditions as

      previously entered.


[3]   On the evening of August 11, 2019, South Bend Police Officers Andrew Ream

      and Matthew Tadevich were dispatched to an address on South Street near

      Four Winds Field in South Bend in response to a report that Smith’s cell phone

      had been lost or stolen. According to Smith’s friend, Smith had an altercation

      with someone “and somehow her phone came up missing,” they used an app

      on the friend’s phone to look for the phone, the app indicated Smith’s phone

      was near Four Winds Field, and “we called the police.” Transcript Volume II

      at 22. When the officers arrived at South Street, they noticed several people

      including Smith and Cannon. The officers indicated they spoke to the parties in

      this group for approximately ten or fifteen minutes. Officer Tadevich went

      across the street to speak to someone at an apartment who may have taken

      Smith’s phone. At some point, Officer Ream learned through a computer

      check of the no contact order, which was brought to the attention of Officer

      Tadevich after he spoke to the person at the apartment across the street.

      According to Officer Tadevich, he had further questions for Smith, he called her

      and learned she was at a Taco Bell on LaSalle Avenue, and he “told her to wait

      for [him] at Taco Bell.” Id. at 19. Officer Tadevich traveled to the restaurant

      and placed Smith under arrest. Officers Ream and Tadevich also saw Cannon

      at the Taco Bell location. According to Officer Tadevich, after he placed Smith




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 3 of 9
      under arrest, Cannon walked up to him and told him, and was “pretty

      emphatic,” that he was not with Smith’s group. Id. at 21.


[4]   The State charged Smith with invasion of privacy as a class A misdemeanor

      alleging that she knowingly violated the no contact order issued under Cause

      No. 164. At the bench trial, Officer Ream testified that he was dispatched to

      South Street and, when he arrived, he encountered several people including

      Smith and Cannon. He testified he had been wearing a body camera, and a

      recording taken from the camera was played for the court. He stated that the

      person in the recording wearing the white t-shirt was Cannon, the person

      wearing the pink tank top was Smith, and the recording was taken directly

      south of Four Winds Field on South Street.

[5]   Officer Tadevich testified that he was dispatched to South Street near Four

      Winds Field and, when he arrived, there was a group of people and he

      encountered Smith as the complainant. He testified Cannon was there as well.

      When asked if he recalled seeing Cannon “approaching or part of the group or

      how was he involved,” Officer Tadevich testified “[h]e was part of the group

      and I ended up speaking with him on that call as well.” Id. at 17. He also

      indicated Cannon was present at the Taco Bell. When asked “when you were

      arresting Ms. Smith, were you alerted that Mr. Cannon was not with the group,

      that he walked up on them,” Officer Tadevich replied affirmatively. Id. at 20.

      On redirect, when asked how he was alerted that Cannon “walked up on the

      group,” Officer Tadevich answered: “After I had placed Ms. Smith under arrest

      and into my police vehicle, [Cannon] walked back to me to ask me why she

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 4 of 9
      was in the vehicle, at which point he said he was at Taco Bell when I arrived

      and then left and then came back to Taco Bell.” Id. On re-cross, when asked

      “[w]asn’t Mr. Cannon pretty emphatic that he wasn’t with the group,” he

      answered “[w]ith regards to Taco Bell, yes.” Id. at 21.


[6]   Laquise Watson indicated she was Smith’s friend, she was with Smith and

      another friend near Four Winds Field, and she was using an app on her phone

      to help Smith look for her cell phone. When asked “[w]as [Cannon] with you,”

      Watson testified “[n]o - he was there, but he wasn’t with us” and “he hangs

      over there in that area like, I mean, he whatever I guess called himself helping

      us, but basically he was running over there.” Id. at 22. She testified “[a]ctually

      we called the police.” Id. Watson testified that the police left the scene, “[w]e

      stood around for awhile still looking for the phone,” and then she, Smith, and

      the other friend left and traveled in a car to the Taco Bell. Id. at 23. She

      testified that Cannon did not ride in the car. When asked “[a]t what point did

      Mr. Cannon show up at Taco Bell,” she testified “I don’t know where he came

      from, but he came from like the back side over there by . . . Michigan, he came

      from somewhere over there and walked towards Taco Bell, but that’s already

      after the police was there and everything.” Id. On cross-examination, Watson

      testified “when [the police] got out, for some reason she was having a

      conversation, next thing I know she was getting locked up,” “I couldn’t hear

      anything, but I could watching [sic] from the car everything that was going on,”

      and “[s]o I don’t know what was -- are they pulling her or nothing. And then

      after they was talking to her or whatever I seen [Cannon] come from the back


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 5 of 9
      and he was like: She wasn’t with me. And I’m like: So she getting locked up for

      you? Basically.” Id. at 24-25.


[7]   Following closing arguments, the court stated “[f]irst off, the whole Taco Bell

      situation is not even relevant at this particular point. That’s not even part of my

      consideration,” “[t]he second point is ignorance of the law is no excuse, that the

      court order was no contact as part [of] her probation,” “[s]he obviously knew

      that was part of her probation. . . .” Id. at 33. The court found Smith guilty

      and sentenced her to time served.


                                                   Discussion

[8]   Smith argues the evidence is insufficient to support her conviction. She argues

      she “had gone to South Street in front of the city’s baseball stadium, a public

      place, in search of the telephone,” “[w]hen police arrived, Terrance Cannon

      was also on the scene,” “[w]hile police spoke with [her] for 10-15 minutes, Mr.

      Cannon meandered about the area and interjected into the investigation,” and

      Watson indicated that Cannon “was not a part of her group” and that he

      “would hang out in the general area.” Appellant’s Brief at 10. She points out

      that she complied with the officer’s instruction to wait at Taco Bell for police,

      and that the brief interaction of the parties took place on a public street and the

      evidence did not indicate she had any intent to have any communication or

      contact with Cannon.

[9]   When reviewing the sufficiency of the evidence to support a conviction,

      appellate courts must consider only the probative evidence and reasonable


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 6 of 9
       inferences supporting the verdict. Drane v. State, 867 N.E.2d 144, 146 (Ind.

       2007). It is the factfinder’s role, not that of appellate courts, to assess witness

       credibility and weigh the evidence to determine whether it is sufficient to

       support a conviction. Id. We will affirm unless no reasonable factfinder could

       find the elements of the crime proven beyond a reasonable doubt. Id. The

       evidence is sufficient if an inference may reasonably be drawn from it to support

       the verdict. Id. at 147.


[10]   A person who knowingly or intentionally violates a no contact order issued as a

       condition of probation or an executed sentence commits invasion of privacy as

       a class A misdemeanor. See Ind. Code § 35-46-1-15.1. A person engages in

       conduct “knowingly” if, when she engages in the conduct, she is aware of a

       high probability that she is doing so. Ind. Code § 35-41-2-2.

[11]   The record reveals the police officers were dispatched to South Street because

       Smith had reported that her cell phone had been stolen. When they arrived, the

       officers saw Smith and Cannon among others at the scene, and at that time they

       did not know of the no contact order. Officer Tadevich eventually left to speak

       with a suspect across the street, and during that time, a computer check

       revealed the existence of the no contact order. Officer Tadevich testified that,

       after he spoke with the suspect, he “called Ms. Smith, because [he] had further

       questions on that call for her,” she told him she was at the Taco Bell on LaSalle

       Avenue, and he “told her to wait for [him] at Taco Bell.” Transcript Volume II

       at 18-19. Watson testified that Cannon “wasn’t with us” and “he hangs over

       there in that area.” Id. at 22. She also testified Cannon did not ride in the car

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 7 of 9
       to Taco Bell with her and her group, and that he showed up after the police

       were already there. Cannon told Officer Tadevich, and was “pretty emphatic,”

       that he was not with Smith’s group. Id. at 21. On the way to jail, Smith stated

       she believed the no contact order had been dropped. The no contact order

       provided that Smith have no contact with Cannon and ordered that she not visit

       his address or “wherever [she] knows him[] to be located.” State’s Exhibit 1-a.

       The trial court specifically stated that it did not consider the events at the Taco

       Bell. With respect to the South Street location, the evidence presented

       established, at most, the mere presence of Cannon. The officers were never

       asked whether Smith and Cannon interacted with each other, whether she

       communicated with him, or about the nature of any interaction or

       communication between them. At a minimum, the State did not present

       evidence establishing beyond a reasonable doubt that Smith possessed an intent

       to contact or communicate with Cannon in violation of the no contact order.


[12]   Based upon the record, and under these circumstances, the evidence did not

       prove beyond a reasonable doubt that Smith committed invasion of privacy.

       See Hunter v. State, 883 N.E.2d 1161, 1163-1164 (Ind. 2008) (observing that

       “contact” is not commonly understood “to occur by mere presence alone” and

       includes an element of communication, or an establishing of communication

       with someone, and concluding the evidence was insufficient to establish the

       appellant violated a no contact provision of his probation where the record

       revealed occasions of simply momentary presence in the same residence with

       children where he immediately left without interacting with them); cf. Luke v.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 8 of 9
       State, 51 N.E.3d 401, 410-419 (Ind. Ct. App. 2016) (observing the appellant

       “stared [the victims] down pretty much the whole time [they] were at work”

       and finding the appellant’s actions “far exceeded the ‘mere presence’ the Court

       discussed in Hunter” and, despite warnings from attorneys and police to go

       inside if one of the victims was in the parking lot, the appellant instead stared

       directly at the victims and stated that he would be outside more and the victims

       “just needed to get used to it”), trans. denied.


[13]   For the foregoing reasons, we reverse Smith’s conviction.


[14]   Reversed.

       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-663 | October 22, 2020   Page 9 of 9